Citation Nr: 1008474	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-21 412	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral elbow 
condition.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for an acquired 
psychiatric disorder, to include depression and posttraumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for chondromalacia of 
the bilateral knees.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1977 to 
October 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an  October 2006 rating decision of the 
RO in Columbia, South Carolina.  The file was subsequently 
transferred to the jurisdiction of the Louisville, Kentucky 
RO.  

The Board notes that the Veteran requested a Travel Board 
hearing before a Veterans Law Judge, but withdrew his request 
for a hearing through written correspondence, dated in 
November 2008.  The Veteran having withdrawn his hearing 
request, the Board will proceed to adjudicate the case based 
on the evidence of record.  See 38 C.F.R. § 20.704 (e) 
(2009).

The petition to reopen a claim of service connection for 
bilateral elbow condition, and the underlying issues of 
service connection for bilateral knee condition, an acquired 
psychiatric disorder, to include depression and PTSD, and a 
low back condition being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a March 2006 rating decision, the RO denied the 
Veteran's claim of service connection for PTSD, and petitions 
to reopen claims of service connection for chondromalacia of 
the knees, depression, and a low back disorder.

2.  The evidence received since March 2006 decision relates 
to unestablished facts necessary to substantiate the claims, 
and raises a reasonable possibility of substantiating the 
claims.


CONCLUSIONS OF LAW

1.  A March 2006 rating decision denying a claim of service 
connection for PTSD and a petition to reopen a claim of 
service connection for depression is final; new and material 
evidence sufficient to reopen the Veteran's claim has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 20.1103 (2009).  

2.  A March 2006 rating decision denying a claim of service 
connection for chondromalacia of the knees is final; new and 
material evidence sufficient to reopen the Veteran's claim 
has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 20.1103 
(2009).  

3.  A March 2006 decision denying a claim of service 
connection for a chronic lumbosacral strain is final; new and 
material evidence sufficient to reopen the Veteran's claim 
has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 20.1103 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that since the applications to reopen the 
claims of entitlement to service connection for an acquired 
psychiatric disorder, to include depression and PTSD, 
chondromalacia of the knees ,and a low back disorder were 
reopened, the Board need not discuss the VCAA because, as a 
matter of law, any defects in VCAA notice and development is 
harmless error because, to this extent, the claims are being 
granted.
Merits of the Claims to Reopen

The Veteran's claims were denied by the RO in a decision 
dated in March 2006.  The claim of service connection for 
PTSD was denied because the evidence did not show a confirmed 
diagnosis of PTSD or an in-service stressor.  The petition to 
reopen the claim for service connection for depression was 
denied because the evidence did not show that it was related 
to his military service.  The petitions to reopen the claims 
for service connection for chondromalacia of the knees and a 
low back disorder were denied because the evidence did not 
show clinically documented impairment of the low back or 
knees.  The Veteran applied to have his claims reopened in 
correspondence received in May 2006.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
initiated within one year of the notice of decision, or 
within 60 days of the issuance of the statement of the case 
(SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 
(2009); 38 C.F.R. §§ 19.129, 19.192 (2001).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is evidence not previously submitted to agency 
decision makers. "Material" evidence is evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The relevant evidence of record at the time of the March 2006 
prior denial consisted of the Veteran's service treatment 
records (STRs) through the end of his period of active duty 
ending in October 1987, VA treatment records dated through 
July 2005, private treatment records dated through October 
2005, and VA examinations in June 1988 and June 2005.  His 
STRs showed a diagnosis of chondromalacia of the knees in 
October 1984, and contained numerous complaints related to 
the lower back.  The June 1988 examination indicated that 
there was no evidence of any back or knee problems at that 
time.  While he provided a history of treatment for left knee 
and right knee Baker's cysts, the June 2005 VA examination 
indicated that there was no evidence at that time to warrant 
a diagnosis of an acute or chronic disorder or residuals 
thereof.  A letter from R.W., M.D. dated in October 2005 
indicates that an x-ray revealed osteoarthritis at L5-S1.  
Post-service treatment records show that the Veteran has been 
diagnosed with major depression since 1997, and although the 
Veteran has not been diagnosed with PTSD, a PTSD screen in 
January 2005 was positive.

The relevant evidence received since the March 2006 consists 
of physical profiles from reserve service dated in November 
2006 and May 2008, and reports of contact with the Veteran 
and a fellow serviceman in October 2007.  The November 2006 
physical profile shows that the Veteran had osteoarthritis of 
the knees and lumbar spine, and the May 2008 physical profile 
showed that the Veteran had arthritis of the back and knees.  
A report of contact with Veteran in October 2007 shows that 
he reported that he was shot at during a firefight while 
stationed at Camp Lejeune.  Previous statements from the 
Veteran indicated that it occurred sometime between October 
1981 and October 1982.  A report of contact with one of the 
Veteran's fellow servicemen also dated in October 2007 
supports that there was firefight at Camp Lejuene.  

Because the newly received evidence relates to unestablished 
facts necessary to reopen the previously denied claims of 
service connection for an acquired psychiatric condition, to 
include depression and PTSD, chondromalacia of the knees, and 
a low back disorder, namely, evidence of corroboration of a 
reported stressor, and a current disability of the knees and 
low back (arthritis) the Board finds that it is both new and 
material.  


The Board thus finds that new and material evidence adequate 
to reopen the previously denied claims of service connection 
for an acquired psychiatric condition, to include depression 
and PTSD, chondromalacia of the knees, and a low back 
disorder, and the applications to reopen will therefore be 
granted.


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric condition, to include depression and 
PTSD, is reopened; to this limited extent, the appeal of this 
issue is granted.

The claim of entitlement to service connection for 
chondromalacia of the knees is reopened; to this limited 
extent, the appeal of this issue is granted.

The claim of entitlement to service connection for a low back 
disorder is reopened; to this limited extent, the appeal of 
this issue is granted.


REMAND

Regarding the claim for an acquired psychiatric disorder, to 
include depression and PTSD, post-service treatment records 
show that the Veteran has been diagnosed with major 
depression since 1997.  Although the Veteran has not been 
diagnosed with PTSD, a PTSD screen in January 2005 was 
positive.  The Veteran has contended that his in-service 
stressor consists of being shot at during a firefight 
sometime between October 1981 and October 1982 while 
stationed at Camp Lejeune.  He has provided the names of 
witnesses to the firefight.  A report of contact with one of 
the Veteran's fellow servicemen supports the story that there 
was firefight at Camp Lejuene.  However, in a report dated in 
October 2007, the Naval Criminal Investigative Service (NCIS) 
indicates that there is no record of an investigation into 
the firefight.  A report of contact with NCIS dated in 
November 2007 indicates the RO called NCIS requesting a copy 
of any report for the firefight, but was told to call back as 
the contact person was out of the office.  There is no 
indication in the claims file that NCIS was contacted 
following the November 2007 telephone call from the RO.  

The fact that NCIS reports that there was no investigation of 
the purported firefight clearly weighs against the Veteran's 
appeal.  However, at this juncture, the Board is not willing 
to question the credibility of the Veteran's story, 
especially in light of the corroborative buddy statement that 
has been provided.  The Board is also unable to ignore the 
fact that there was no follow-up call to NCIS in November 
2007, which suggests that additional evidence may have been 
suspected, is problematic.  Therefore, the Board finds that a 
remand is necessary for further development into the 
Veteran's reported stressor, to include verification through 
the United States Army & Joint Services Records Research 
Center (JSRRC).  In developing the stressor, the agency of 
original jurisdiction (AOJ) should be mindful of the fact 
that the Court in Suozzi v. Brown, 10 Vet. App. (1997) held 
that corroboration of every detail is not required to satisfy 
the § 3.304(f) requirement that there be credible supporting 
evidence that the claimed stressors actually occurred.  

Following development for the Veteran's reported stressor, 
considering the positive PTSD screen and a diagnosis of major 
depression, the Board finds that a VA examination is 
necessary to determine whether the Veteran has PTSD and 
depression related to his military service.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet App 303 
(2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Board notes that the Veteran's post-service 
medical records indicate a diagnosis of adjustment disorder.  
In February 2009, the Court held that, when a claimant 
identifies PTSD without more, it cannot be considered a claim 
limited only to that diagnosis, but rather must be considered 
a claim for any mental disability that may reasonably be 
encompassed by several factors including the claimant's 
description of the claim, the symptoms the claimant 
describes, and the information the claimant submits or that 
VA obtains in support of the claim.  The Court found that 
such an appellant did not file a claim to receive benefits 
only for a particular diagnosis, but for the affliction 
(symptoms) his mental condition, whatever it is, causes him.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Thus, in accordance with Clemons, VA must consider in the 
instant case whether the Veteran has any psychiatric 
disability that is etiologically related to his military 
service.  Therefore, on remand, the RO should include 
adjustment disorder in the Veteran's claim for service 
connection for an acquired psychiatric disorder. 

The Board finds that a VA examination is also necessary to 
determine what disabilities, if any, that the Veteran has of 
the knees, other than Baker's cysts, and low back and whether 
they are related to his military service, in light of the 
Veteran's diagnoses of chondromalacia and low back muscle 
strains in service and the recent medical records indicating 
diagnoses arthritis of the knees and back.  See 38 U.S.C.A. 
§ 5103A(d); Barr, supra; McLendon, supra.  Additionally, 
although an October 2005 letter from Dr. R.W. indicates that 
an x-ray of the Veteran's back was done, treatment records 
from Dr. R.W. do not include the reports of any x-ray.  On 
remand, additional treatment records from Dr. R.W., to 
include any x-rays, should be obtained.  

Additionally, with regards to the Veteran's petition to 
reopen a claim for service for bilateral elbow condition, the 
Board notes that the Veteran was not provided any VCAA 
notification.  The VCAA requires VA to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (the 
Court) specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notification which 
complies with the holding in Kent v. 
Nicholson.  The notice should 
specifically inform the Veteran why the 
claim of entitlement to service 
connection for bilateral elbow condition 
was previously denied, what constitutes 
material evidence for the purpose of 
reopening the claim, and what is required 
to substantiate the underlying claim.  

The notice should also request that the 
Veteran provide sufficient information 
and, if necessary, authorization to 
enable VA to obtain any additional 
pertinent evidence not currently of 
record, including treatment records from 
Dr. R.W., specifically any x-rays. 

2.  VA treatment records from the VA 
Medical Center (VAMC) in Louisville dated 
since July 2005 should be obtained.

3.  Contact the Naval Criminal 
Investigative Service (NCIS) or other 
appropriate criminal investigative 
agency or source to determine if that 
office can confirm (if disclosure of 
such information is not subject to the 
Privacy Act) whether there was an 
investigation regarding a firefight 
that occurred at Camp Lejune.  The 
investigation would have occurred 
sometime during the Veteran's period of 
service between October 1981 and 
October 1982.  

4.  If a negative reply is received 
from NCIS, forward the Veteran's 
statement of alleged PTSD stressor, as 
well as copies of his service personnel 
records and any other relevant 
evidence, to the United States Army & 
Joint Services Records Research Center 
(JSRRC).  Request that JSRRC attempt to 
verify the alleged stressor - that a 
firefight occurred at Camp Lejune 
between October 1981 and October 1982.  
If more detailed information is needed 
for such research, specifically, the 
time periods of the above-referenced 
stressors, the veteran should be given 
the opportunity to provide it.  If a 
negative response is received from 
JSRRC, the claims file must be properly 
documented in this regard.

5.  After completing the above, the 
Veteran should be scheduled for the 
following VA examinations:

a)  A VA joints examination to 
assess whether any diagnosed 
disabilities of the bilateral knees 
(other than Baker's cysts) and low 
back are related to his military 
service.  The examiner is requested 
to, among other things, obtain a 
detailed history of the Veteran's 
symptoms as observed by him and 
others since service, review the 
record, and offer an opinion as to 
whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of approximately 
50 percent), or less 



likely than not (i.e., probability 
less than 50 percent) that any 
diagnosed disabilities of the 
bilateral knees (other than Baker's 
cyst on the left knee), and low back 
are related to his military service.  

b)  A VA psychiatric examination to 
determine whether the Veteran has an 
acquired psychiatric disorder, to 
include depression, PTSD, and an 
adjustment disorder and that are 
related to his military service.  
The examiner is requested to, among 
other things, obtain a detailed 
history of the Veteran's symptoms as 
observed by him and others since 
service, review the record, and 
offer an opinion as to whether it is 
more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of approximately 
50 percent), or less likely than not 
(i.e., probability less than 50 
percent) that any diagnosed 
psychiatric disabilities are related 
to his military service.  

With regards to the PTSD, 
psychological testing should be 
conducted with a view toward 
determining whether the Veteran in 
fact meets the criteria for a 
diagnosis of PTSD.  The examiner 
should thereafter review the 
Veteran's claims file and test 
results, examine the Veteran, and 
provide an opinion as to whether 
the Veteran has symptomatology 
that meets the diagnostic criteria 
for PTSD.  The examiner should 
identify the specific stressor(s) 
underlying any diagnosis of PTSD 
and should comment upon the link 
between the current symptomatology 
and the Veteran's reported in-
service stressor(s).  A complete 
rationale should be provided for 
all opinions expressed.

The claims folder and a copy of this 
decision must be reviewed by the 
examiners and the examiners should 
provide a complete rationale for any 
opinion given.  The examiners should 
specifically identify that they have 
reviewed the claims file and medical 
records.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, 
shall result in a denial of his claims.  
See 38 C.F.R. § 3.655 (2009).  

4.  The RO should then readjudicate the 
Veteran's claims.  If any claim remains 
denied, issue a supplemental statement 
of the case (SSOC) to the Veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


